DETAILED ACTION
Response to Amendment
Applicants have proposed amending claims 1, 13, and 20 to include the limitations "wherein the outer can comprises substantially a metal composition comprising titanium or an alloy thereof, wherein the one layer is not welded." These limitations were not previously presented. Therefore, the proposed amendments raise new issues that would require further consideration and/or search.

Applicants have proposed amending claims 1, 13, and 20 to include the limitation "wherein the one layer is not welded." Claims 1, 13, and 20 have previously recited the limitation "an integrally-formed outer can made of only one layer." The limitations "an integrally-formed outer can made of only one layer … wherein the one layer is not welded" require the outer can to not be welded. Applicants have not indicated where this limitation is supported by the original disclosure. The original disclosure describes outer can 302 is welded to the positive electrode tab 362 (e.g., FIG. 3, [0051], [0063]). The original disclosure does not support the one layer is not welded. Therefore, the proposed amendments raise the issue of new matter.

Applicants have proposed amending claims 1 and 13 to include the limitations "wherein the outer can comprises substantially a metal composition comprising titanium or an alloy thereof." Claims 3, 8, 9, and 19, which are dependent from claims 1 or 13, recite the limitation "a metal composition." It is unclear if "a metal composition" recited in claims 3, 8, 9, and 19 are further limiting "a metal composition" recited in claims 1 and 13. Applicants have proposed claim 13 to include the limitation "wherein the one layer is not welded." Claim 13 has previously recited the limitation "an integrally-formed outer can made of only one layer." The limitations "an integrally-formed outer can made of only one layer … wherein the one layer is not welded" require the outer can to not be welded. Claim 18, which claim 13 is directly dependent, recites the limitation "electrically connecting the positive electrode to a bottom of the outer can using a cylindrical rod pushing a positive electrode tab onto an internal surface of the bottom end of the outer can while applying a laser to a corresponding location on an external surface of the bottom end of the outer can." It is unclear how the outer can is not welded when claim 18 requires "electrically connecting the positive electrode to a bottom of the outer can using a cylindrical rod pushing a positive electrode tab onto an internal surface of the bottom end of the outer can while applying a laser to a corresponding location on an external surface of the bottom end of the outer can." Therefore, the proposed amendments do not place the application in better form for appeal by materially reducing or simplifying the issues for appeal. 

Response to Arguments
Applicant's arguments with respect to the drawings have been fully considered but they are not persuasive.
Applicants argue FIG. 2 is proper because reference character 225 indicates a weld disc (P8/¶3). FIG. 2 includes two reference characters 225. The reference character 225 on the left-hand side of FIG. 2 designates a connection/laser weld; and the reference character 225 on the right-hand side of FIG. 2 designates a weld disc. The lead line of 225 on left-hand side of FIG. 2 was originally designate with reference character 272. Original paragraph [0048] stated "the laser weld 274 of the negative electrode tab 228 to the weld disc 225." Reference character 

Applicant's arguments with respect to claims 1–20 have not been considered because they are directed to limitations that raise new issues that would require further consideration and/or search. Therefore, the Examiner cannot argue the limitation without further consideration and/or search.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251.  The examiner can normally be reached on Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725